Citation Nr: 0005471	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-19 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease (DJD) of the cervical spine, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from May 1977 to April 1991, with 
additional active service of about seven years and three 
months, which is unverified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's cervical spine disability is manifested by 
subjective complaints of constant neck pain and stiffness, as 
well as a pulling sensation with forward neck motion and 
grating and popping with side-to-side motion, as well as 
objective evidence showing cervical spine motion that is 
normal or nearly normal, with the exception of limited 
lateral flexion bilaterally, with pain confirmed during left 
motion only.  There is no physical evidence of weakness, 
swelling, deformity, muscle spasm, atrophy, or other 
abnormality.  X-rays of the cervical spine show some 
vertebral spurring and narrowed disc spaces.     


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for DJD of the cervical spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5290 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

The VAMROC originally established service connection for DJD 
of the cervical spine in a December 1991 rating decision.  At 
that time, it assigned a noncompensable (0 percent) rating.

In April 1998, the veteran submitted a claim for an increased 
rating.  In connection with that claim, the veteran underwent 
a VA orthopedic examination in June 1998.  He complained of 
occasional stiffness.  He had rare periods of flare-ups.  
Medications included Naprosyn and capsaicin cream.  On 
examination, there was no stiffness.  Range of motion testing 
showed forward flexion to 30 degrees, backward extension to 
30 degrees, lateral flexion to 40 degrees bilaterally, and 
rotation to 50 degrees bilaterally.  There was a pulling 
sensation to the cervical paraspinal muscles at the extremes 
of range of motion.  There was no pain on motion.  There was 
no postural abnormality, fixed deformity, or neurological 
abnormality.  Musculature of the back was good.  The 
diagnosis was DJD of the cervical spine.  X-rays of the 
cervical spine showed straightening of the spine, vertebral 
marginal spurring, and narrowing of the C4-7 disc spaces with 
foraminal encroachments at the C6-7 level bilaterally.    

In a June 1998 rating decision, the RO continued the 
noncompensable rating.  The veteran timely appealed that 
decision. 

In his July 1998 notice of disagreement, the veteran 
indicated that he did have restriction of activities due to 
his neck disability.  In addition, when he moved his head a 
certain direction, it was very painful.  

VA outpatient notes dated in November 1998 indicated that the 
veteran complained of paresthesias in the hands.  He was 
getting physical therapy for his neck.  Examination revealed 
some limitation of neck motion.  There was normal strength in 
the hands and normal sensation.  The diagnosis was cervical 
DJD and occasional paresthesia in the hands.  

The veteran testified at a personal hearing in December 1998.  
He indicated that the earlier VA examination consisted only 
of the X-rays; he was not examined in any way.  The veteran 
was unable to ride his bicycle because he could not hold his 
head up.  The two-hour drive to the hearing caused stiffness 
in his neck.  He could move his head back, but forward motion 
caused a pulling sensation.  Side-to-side motion caused 
popping and a grating sensation.  The veteran had neck pain 
every day, which he rated at a seven out of ten.  He had 
level-ten pain about twice a week.  The veteran worked at the 
post office.  He had problems with the upper back going out 
due to lifting required as a mail handler.  He now worked in 
maintenance.  In October, he fell while working, which caused 
an immediate headache and worsened neck stiffness.  He 
attended physical therapy at St. Francis Hospital.  The 
veteran had taken muscle relaxers and pain medication.  He 
took the pain medication about three times a week; otherwise, 
he just dealt with the pain.  The veteran continued to work 
at the post office.  He was on limited duty on two occasions 
in November 1998 due to neck problems.  He was currently back 
on full duty.  His activities included some lifting and 
moving furniture, sweeping, and mopping.  He had not been 
given any special accommodations due to his neck problem.  
The veteran's neck symptoms were primarily daily pain, a 
pulling sensation, and neck stiffness.       

The VAMROC received a February 1999 statement from the 
veteran's supervisor.  He indicated that the veteran's job 
consisted of sweeping, mopping, and dumping trash.  He was 
also required to push, pull, and lift up to 70 pounds.  Most 
heavy work was moving furniture or dumping trash.  However, 
the veteran had recently 

had a series of problems with his back that kept him from 
performing his duties as needed.   

In March 1999, the VAMROC increased the disability rating for 
DJD of the cervical spine to 10 percent effective from the 
date of the April 1998 claim.  The veteran continued to 
pursue an increased evaluation.    

Records from St. Francis Hospital showed treatment for non-
cervical disorders as early as March 1994.  In October 1998, 
the veteran presented after falling at work.  Complaints 
included a left elbow abrasion, shoulder discomfort, and neck 
discomfort.  On examination, the neck was supple and non-
tender.  There was full range of motion without difficulty.  
There was some tenderness over the trapezius area in the 
upper back.  The diagnoses included cervical strain.  The 
veteran was released to return to work and given a 
prescription for Flexeril.  The veteran returned in November 
1998 for a follow up.  He related that his neck had been very 
stiff since the fall.  Examination of the neck was negative 
for midline tenderness in the cervical spine or elsewhere 
along the back.  There was cervical paraspinal muscle 
tightness.  Neck movements were normal but slightly stiff.  
The balance of the examination was normal.  The treating 
physician indicated that X-rays of the cervical spine were 
unremarkable.  The X-ray report indicated findings of reverse 
cervical lordosis, some narrowing of the disc spaces of C3-7, 
which was most marked at C4-5 and C6-7, and slight foraminal 
encroachment at C4-5 on the right.  The physician recommended 
physical therapy.  The veteran returned at the end of 
November 1998, indicating that he had completed physical 
therapy.  He was much better though there was still some 
stiffness.  Examination of the neck was normal except for 
minor stiffness.   

Additional records from St. Francis Hospital showed that the 
veteran was treated for localized thoracic spine strain in 
December 1998 that was apparently related to the October 1998 
fall.  The veteran related his cervical and thoracic spine 
problems had improved.  Specifically, the pain was better and 
did not limit his normal activities of daily living.  
Physical therapy notes dated in January 1999 showed motion 
testing results of 28 degrees backward extension, forward 
flexion within full limits, 40 

degrees rotation bilaterally, 17 degrees right lateral 
flexion, and 15 degrees left lateral flexion with pain during 
movement.  In January 1999, at the emergency room, the 
veteran reported that he continued to have intermittent 
cervical and thoracic pain and tightness, even without 
activity.  Examination revealed no midline tenderness of the 
cervical or thoracic spine.  Neck movements were normal.  
There was a myofascial soreness to touch in the paraspinal 
region in the mid thoracic and cervical region.  The 
assessment was neck and thoracic myofascial pain.    

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The DJD of the cervical spine is currently evaluated as 10 
percent disabling under Diagnostic Code (Code) 5010 and Code 
5290.  38 C.F.R. § 4.71a.  

Initially, the Board notes that there are other diagnostic 
codes that are potentially applicable to the evaluation of 
cervical spine disability.  However, none of these diagnostic 
codes is factually applicable in this case.  See 38 C.F.R. § 
4.71a, Code 5285 (residuals of a fractured vertebra), Code 
5287 (ankylosis of the cervical spine), and Code 5293 
(intervertebral disc syndrome).  Accordingly, the Board finds 
that the veteran's DJD of the cervical spine is most 
appropriately rated under Codes 5010 and 5290.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).    

Under Code 5010, arthritis due to trauma, disability is 
evaluated as degenerative arthritis pursuant to Code 5003.  
Degenerative arthritis is rated according to limitation of 
motion of the affected part.  

Under Code 5290, a 10 percent rating is assigned for slight 
limitation of motion of the cervical spine.  Moderate and 
severe limitation of motion warrants a 20 percent or a 30 
percent rating, respectively.  

When limitation of motion is noncompensable, Code 5003 
provides that a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is in 
order with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups; a 20 percent rating 
is appropriate with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  For the purpose of 
rating disability from arthritis, the cervical vertebrae are 
considered a group of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45(f).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors 

as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  Such factors include more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  A finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

A precedent opinion by VA's General Counsel held that the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98.  See 
38 U.S.C.A. § 7104(c) (the Board is bound by precedent 
opinions by the General Counsel).  

Considering the entire disability picture, the Board finds 
that the preponderance of the evidence is against entitlement 
to a disability rating greater than 10 percent for DJD of the 
cervical spine.  The June 1998 VA examination report showed 
essentially normal neck motion without pain on motion.  
January 1999 physical therapy notes from St. Francis Hospital 
show cervical motion that was normal in forward flexion and 
near normal in rotation and backward extension.  There was 
substantial limitation of lateral flexion bilaterally, with 
pain confirmed during left motion only.  The Board finds that 
the disability picture presented more nearly approximates the 
criteria for a 10 percent rating (slight limitation of 
motion) than 


the criteria for a 20 percent rating (moderate limitation of 
motion), under Code 5290.  38 C.F.R. § 4.7.     

The Board acknowledges the veteran's subjective complaints of 
constant neck pain and stiffness, as well as a pulling 
sensation with forward neck motion and grating and popping 
with side-to-side motion.  However, there is little objective 
evidence of record, VA or private, of any significant 
functional loss.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnston, 10 
Vet. App. at 85.  For example, during the June 1998 VA 
examination, the veteran did report a pulling in the cervical 
paraspinal muscles at the extremes of motion.  However, the 
balance of the physical examination was normal.  Records from 
St. Francis Hospital showed cervical paraspinal muscle 
tightness but normal and full neck motion without evidence of 
other abnormality.  There is no evidence of weakness, 
swelling, muscle spasm, deformity, or atrophy.  In addition, 
the Board notes that treatment records from St. Francis 
Hospital show that the veteran was seen at that facility from 
February 1995 through January 1999 for strain of the thoracic 
spine.  Service connection is not in effect for disability of 
the thoracic segment of the spine, and so thoracic spine 
symptomatology may not be considered in assigning a 
disability evaluation for the service connected disorder of 
the cervical spine.   

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  Sanchez-Benitez 
v. West, No. 97-1948 (U.S. Vet. App. December 29, 1999); 
VAOPGCPREC 36-97. 

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for DJD of the cervical spine.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Code 5290.  




ORDER

An increased evaluation of degenerative joint disease of the 
cervical spine is denied. 



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 



